DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Claims 49-52, 55, 56 and 58-63 are pending in this application and were examined on their merits.

Terminal Disclaimer

This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b) and Notice of Disapproval filed 08/02/2021.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49, 50, 55, 56, 61, 62 and 63 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10/188,965 B2 in view of Woolverton (US 2003/0091558 A1), of record, as evidenced by Merriam-Webster (2021).

The instant invention is drawn to a vessel, comprising a pharmaceutical formulation, a fibrinogen solution comprising human plasma-derived fibrinogen and a stabilizer, the fibrinogen solution having a concentration of at least 20 mg/mL and a purity of fibrinogen of at least 94%;

from about 70% activity after 5 weeks in storage of the fibrinogen solution at room temperature;
and wherein the fibrinogen retains from about 70% activity for 5 weeks in storage at a temperature of 20 ºC. 

The ‘965 Patent is drawn to a pharmaceutical formulation comprising a fibrinogen solution with a concentration of at least 20 mg/mL and a stabilizer, wherein the concentration of tissue plasminogen activator is less than 50 pg/mg and the concentration of plasminogen is less than 1 µg/mg in the recovered fibrinogen solution;
wherein the fibrinogen retains from about 90% to 100% activity after at least 4 weeks in storage of the solution at a temperature of about 0 °C to about 8 °C;
and wherein the fibrinogen retains from about 60% to about 70% activity after 5 weeks in storage of the solution at a temperature of about 30 °C.

Lacking a definition for “about” in the disclosure of the ‘965 Patent the term “about 30 ºC” has been given its broadest, reasonable interpretation of a temperature down to 20 ºC, thereby overlapping the temperature ranges of Claims 49 and 63.  The Examiner notes that the instant disclosure also lacks a specific definition for “room temperature”, which has been given its broadest, reasonable interpretation of from 15-25 ºC (see Merriam Webster, 2021).
49.

Woolverton teaches a storage-stable, concentrated, ready-to-use, biocompatible
mammalian fibrinogen solution (thereby a pharmaceutical formulation) comprising a
fibrinogen solution and an effective amount of a stabilizer (glycine) wherein the
fibrinogen solution is stored at a concentration of 30-70 mg/ml (overlapping the claimed
concentration of at least 20 mg/mL) (Pg. 4, Paragraph [0065));
wherein the fibrinogen preparation may comprise human fibrinogen with a purity
of 95% clottable protein (fibrinogen) (Pg. 4, Paragraph [0034]);
wherein the storage-stable fibrinogen solution is stored in a vessel/container (Pg.
4, Paragraph [0041)).

With regard to the limitation that the human fibrinogen be “human plasm-
derived”, this is a product by process limitation.  The MPEP at 2113 I. and II. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).


invention that both methods are drawn to similar compositions and the differences
between the two are minor in nature.  Those of ordinary skill in the art would have found in obvious to modify the pharmaceutical formulation of fibrinogen solution of the ‘965 Patent with the use of a vessel as taught by Woolverton because this would provide a containment, storage and/or transport means for the fibrinogen solution.

Response to Arguments

Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 

The Applicant indicates that a Terminal Disclaimer has been filed with respect to US Patent 10,188,965 (Remarks, Pg. 4, Lines 17-22).

This is not found to be persuasive for the reasoning discussed in the above rejection, and further the filed Terminal Disclaimer has been disapproved as improper.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-52, 55, 56, 58-61 and 63 are rejected under pre-AlA 35 U.S.C.
§103(a) as being unpatentable over Woolverton (US 2003/0091558 A1), or record, as evidenced by Merriam-Webster (2021), in view of Nur et al. (US 8,563,288 B2) and Salles et al. (2002), both of record.

Woolverton teaches a storage-stable, concentrated, ready-to-use, biocompatible
mammalian fibrinogen solution (thereby a pharmaceutical formulation) comprising a
fibrinogen solution and an effective amount of a stabilizer (glycine) which is stable for 1
day to 1 or more years at room temperature or from about 23-40 °C (Pg. 9, Claims 1, 3, 4, 8 and 11);
wherein the fibrinogen solution is stored at a concentration of 30-70 mg/ml
(overlapping the claimed concentration of at least/about 20 mg/mL) (Pg. 4, Paragraph
[0065));
wherein the fibrinogen preparation may comprise human fibrinogen with a purity
of 95% clottable protein (fibrinogen) (Pg. 4, Paragraph [0034]);


4, Paragraph [0041]), and reading on Claims 49 in part, 51 and 52;
wherein the fibrinogen monomer is a blood plasma protein representing 2-4 g/L of blood plasma protein and which remains in monomer form until reaction with thrombin to form a fibrin clot (Pg. 1, Paragraphs [0003]-[0004));
and wherein the formulation may comprise the pharmaceutically acceptable carrier (See Specification, Paragraph [0197]) sodium azide as an antimicrobial agent (Pg. 5, Paragraph [0052]), and reading on Claim 55.

The Examiner notes that the disclosure of Woolverton lacks a specific definition for “room temperature”, which has been given its broadest, reasonable interpretation of from 15-25 ºC (see Merriam Webster, 2021), reading on Claim 49 and overlapping the temperature of Claim 63.

Woolverton does not teach a composition wherein the fibrinogen solution comprises less than 50 pg/mg total protein of tissue plasminogen activator and less than 1 µg/mg total protein of plasminogen, and wherein the fibrinogen retains:
from about 70% activity after 5 weeks in storage of the fibrinogen solution at room temperature, as now required by Claim 49;
or a vessel containing at least 5 ml of the fibrinogen solution, as required by Claim 56.

et al. teaches the desirability of removing contaminating plasminogen or its active molecule plasmin from protein solutions for increasing the stability of protein containing pharmaceutical products (Column 1, Lines 16-34).

Salles et al. teaches that Tissue Plasminogen Activator (tPA) is a serine protease that catalyzes the activation of plasminogen to plasmin (Pg. 2125, Column 1, Lines 21 - 22).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the storage-stable, concentrated, ready-to-use, biocompatible mammalian (which may be human) fibrinogen solution of Woolverton in view of the teachings of Nur et al. and Salles et al. to remove as much plasminogen and tPA from the fibrinogen solution as possible because plasminogen/plasmin is known to decrease the stability of protein solutions (fibrinogen being a protein) and tPA is known to activate plasminogen to its active molecule plasmin.  Those of ordinary skill in the art would have been motivated to make this modification in order to increase the stability of the concentrated, ready-to-use, biocompatible mammalian (human) fibrinogen solution of Woolverton.  While the references are silent with regard to the residual levels of tPA
and plasminogen, the ordinary artisan would recognize that as much tPA and plasminogen should be removed from the fibrinogen solution as possible and have been motivated to do so. 


et al. and Salles et al. above, making their presence a known result-effective variable.  The MPEP at 2144.05 II. B. states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). 

There would have been a reasonable expectation of success in making this modification because Woolverton teaches a stable, pharmaceutical protein product (fibrinogen solution) and Nur et al. teaches the desirability of removing plasminogen and its tPA catalyzed active form from pharmaceutical protein compositions to increase stability and the determination of the acceptable levels of plasminogen and tPA residuals in the composition by routine experimentation and optimization would have been within the purview of those of ordinary skill in the art prior to the invention



et al. and Salles et al. by providing the vessel with at least 5 ml of the fibrinogen solution because the result-effective adjustment of conventional working parameters (e.g. determining an appropriate volume of fibrinogen solution in the vessel) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Volume is an art-recognized result-effective variable as too much volume will result in an overflowing vessel.  Those of ordinary skill in the art prior to the instant invention would have been motivated to make this modification in order to have a vessel capable of holding the desired volume of reagent.  There would have been a reasonable expectation of success in making this modification because it would have been within the purview of those of ordinary skill in the art to select a vessel based on the volume it is desired to contain and to provide to that vessel a suitable amount of fibrinogen solution based on artisan preference and need.

With regard to the limitations of Claims 49 and 50, respectively, that the fibrinogen solution retains from about 70% activity after 5 weeks of storage at room temperature, and would comprise at least 80% total protein of monomeric fibrinogen; these are characteristic features/properties of the fibrinogen solution of Claims 49 and 50.  As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, it would also be expected to have the same characteristic features/properties.
58, 59 and 60, respectively, that the fibrinogen solution would comprise less than 150 ng/mg total protein of plasminogen;
less than 20 pg/mg total protein of tissue plasminogen activator (t-PA) and less than 10 ng/ml total protein of plasminogen;
or wherein the fibrinogen solution has a ratio of fibrinogen to plasminogen or fibrinogen to t-PA that is greater than 3:1, these are characteristic features/properties of the fibrinogen solution of Claim 49.
As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, the fibrinogen solution of the combined prior art would also be expected to have the same characteristic features/properties.

With regard to the limitations of Claims 49 and 61 respectively, that the human fibrinogen be “human plasma-derived” and “the fibrinogen solution is recovered by the method of:  (i) passing a feedstock comprising fibrinogen through a hydrophobic charge-
induction chromatographic resin equilibrated at a pH from 6.5 to 8.5, wherein at least
one protein selected from the group consisting of plasminogen, tissue plasminogen
activator, and other protease(s) present in the feedstock binds to the resin; and (ii) recovering a solution comprising at least 80% total protein of fibrinogen which passes through the resin”, these are product by process limitations.  In this instance, the claimed product is obvious over the product of the prior art, even if made by a different process.  



"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

Response to Arguments

Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the amended claims recite features not taught or
suggested by the cited prior art references (Remarks, Pg. 5, Lines 21-23 and Pg. 6, Lines 1-3).

This is not found to be persuasive for the reasoning provided in the above
rejections.





This is not found to be persuasive for the following reasons, as discussed above, Woolverton teaches a storage-stable, concentrated, ready-to-use, biocompatible
mammalian fibrinogen solution (thereby a pharmaceutical formulation) comprising a
fibrinogen solution and an effective amount of a stabilizer (glycine) which is stable for 1
day to 1 or more years at room temperature or from about 23-40 °C (overlapping the claimed storage temperature and time).  Woolverton does not teach a composition wherein the fibrinogen solution retains from about 70% activity after said 5 weeks in storage of the fibrinogen solution at room temperature.  With regard to the limitation that the fibrinogen solution retains from about 70% activity after 5 weeks of storage at room temperature, this is a characteristic feature/property of the fibrinogen solution of Claim 49.  As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, it would also be expected to have the same characteristic features/properties.  

not cited for any teachings related to the activity level of a room temperature stored fibrinogen solution but as cited only for its teaching of the desirability of removing contaminating plasminogen or its
active molecule plasmin from protein solutions for increasing the stability of
protein containing pharmaceutical products.  Those of ordinary skill in the art would have been motivated to make this modification in order to increase the stability of the concentrated, ready-to-use, biocompatible mammalian (human) fibrinogen solution of Woolverton.  There would have been a reasonable expectation of success in making this modification because Woolverton teaches a stable, pharmaceutical protein product (fibrinogen solution) and Nur et al. teaches the desirability of removing plasminogen and its tPA catalyzed active form from pharmaceutical protein compositions to increase stability and the determination of the acceptable levels of plasminogen and tPA residuals in the composition by routine experimentation and optimization would have been within the purview of those of ordinary skill in the art prior to the invention.

Claims 49-52, 55, 56 and 58-63 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Woolverton (US 2003/0091558 A1), as evidenced by Merriam-Webster (2021), in view of Nur et al. (US 8,563,288 B2) and Salles et al. (2002), all of record, as applied to Claims 49-52, 55, 56, 58-61 and 63 above, and further in view of Metzner et al. (US 7,045.501 B2) and Arakawa et al. (2007), both cited in the IDS.

The teachings of Woolverton, Nur et al. and Salles et al. were discussed above.


formulation further comprises about 100 mM NaCl, about 20 mM Tris, about 20 mM
Trisodium citrate, about 1 mM CaCl and about 150 mM arginine, as required by Claim
62.

Metzner et al. teaches a storage stable, fibrinogen solution comprising 100 mM
NaCl, 20 mM Tri-sodium citrate, 2.5 mM CaCl2, and 5% L-arginine (x10 = 50 g/L/174.2
g/mol = 0.28 mol/L = 280 mM) (Column 11, Lines 1 -17) and wherein TRIS may also be
utilized as a buffer (Column 7, Lines 21-30).

Arakawa et al. teaches that arginine is effective in suppressing aggregation of
proteins (Pg. 110, Abstract).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the vessel comprising a storage stable, fibrinogen solution
comprising about 20 mg/mL fibrinogen of Woolverton, Nur et al. and Salles et al. with
the use of a buffer solution comprising NaCl, CaCl2, L-arginine, TRIS and trisodium
citrate because this is no more than the use of a known technique (buffer solution for
storage stable, fibrinogen solution) to improve a similar product (storage stable,
fibrinogen solution) in the same way (stabilized fibrinogen solution).  




The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 

Those of ordinary skill in the art before the instant invention would have been motivated to make this to achieve a more stable fibrinogen solution.  

Those of ordinary skill in the art before the instant invention would have
recognized that the claimed concentrations are close to or the same as the
concentrations of the prior art.  The MPEP at 2144.05 I. states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)







recognized that TRIS could be used along with the tri-sodium citrate buffer because the
Metzner et al. reference discloses both as useful as buffering agents in storage stable,
fibrinogen compositions and utilizes the tri-sodium citrate at a concentration of 20mM,
therefor the ordinary artisan would expect that TRIS could also be used in the same
concentration.  With regard to the concentration of L-arginine, the determination of optimal or workable ranges by routine experimentation is not inventive. In this instance, the concentration of arginine is a result-effective variable as too little arginine may not
prevent protein aggregation in the storage stable, fibrinogen solution as taught by Arakawa et al. above.  The MPEP at 2144.05 II.A. and B. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)




modification because both the Woolverton and Metzner et al. references are drawn
to storage stable, fibrinogen solutions and the determination of optimal concentrations
of components by routine experimentation is prima facie obvious.

Response to Arguments

Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner combines Metzner and Arakawa for the alleged teachings recited in Claim 62, however the references are silent with regard to the purity of fibrinogen and do not teach that the fibrinogen solution has “70% activity after 5 weeks in storage at room temperature” (Remarks, Pg. 7, Lines 20-23 and Pg. 8, Lines 1-8).

This is not found to be persuasive for the following reasons, the Metzner et al.
and Arakawa et al. references were cited only for their teachings related to limitations
found in Claim 62, and not for any teachings related to the purity of fibrinogen or that the fibrinogen solution has “70% activity after 5 weeks in storage at room temperature”.  These limitations were met and addressed by the combination of Woolverton in view of Nur et al. and Salles et al. as discussed above.  



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/09/2021